Citation Nr: 1111661	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-10 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by fatigue, to include as secondary to polychlorinated biphenyl exposure.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1981 to September 1997.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2005, the appellant testified at a Board hearing in San Antonio, Texas.  In January 2007 and June 2009, the Board remanded the matter for additional evidentiary development.  In a January 2010 decision, the Board denied service connection for a chronic disability manifested by fatigue, including chronic fatigue syndrome.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  While the matter was pending before the Court, in August 2010, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In an August 2010 order, the Court granted the motion, vacated the Board's January 2010 decision, and remanded the matter for readjudication.


REMAND

In its January 2010 decision, the Board found that the most probative evidence of record established that the appellant did not currently have a chronic disability manifested by fatigue, including chronic fatigue syndrome.  The Board based its decision, in part, on August 2007, March 2009, and August 2009 VA medical examination reports in which the examiners concluded that the appellant's complaints did not meet the diagnostic criteria for chronic fatigue syndrome.

In the August 2010 joint motion discussed above, the parties indicated that the Board had not expressly considered whether VA had failed in its duty to assist under 38 U.S.C.A. § 5103A(d)(2) because the August 2009 VA medical examination considered only whether the appellant currently had chronic fatigue syndrome, and failed to consider whether he had MCS (multi-chemical sensitivity) or TILT (toxicant-induced loss of tolerance).  

In February 2011, the appellant's attorney requested a remand of this matter for the purposes of obtaining a medical examination addressing whether the appellant currently has chronic fatigue syndrome, MCS, or TILT which may be associated with his reported exposure to carbonless copy paper in service.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purposes of identifying the existence, nature, and etiology of any chronic disability manifested by fatigue.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder the examiner should provide an opinion, with supporting rationale, as to the following:  

Is it at least as likely as not that the appellant currently manifests any chronic disability manifested by fatigue, to include chronic fatigue syndrome (CFS), multi-chemical sensitivity (MCS), or toxicant-induced loss of tolerance (TILT).  

If so, is it at least as likely as not that any such disability is causally related to the appellant's active service or any incident therein, including his reported exposure to carbonless copy paper.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


